Case 7:18-cv-00267 Document 38-1 Filed on 06/18/19 in TXSD Page 1 of 5




   EXHIBIT “A”
    I                    Case 7:18-cv-00267 Document 38-1 Filed on 06/18/19 in TXSD Page 2 of 5


I   I
    l
    I
                                                                CHANGES AND SIGNATURE
                                                                                                                                          67



    J                                          WITNESS NAME: ROBIN ZAYAS
    j                                          DATE OF DEPOSITION: APRIL 23, 2019


    Il                                         PAGE LINE              CHANGE                                      REASON


    I

    l

                                               \3      2o         ;C b<:,cofl'\e.   0-   de~ C~iS±rAC               Same f:lrn'(... :I:
    f                                                         jo      Clb~     J    2617    So   it rrvs+        bav~   b"t"CQ          (\C

    l                                                        "~ ~h.t ~in<:
    1
    i
    l
    I
        )

    J
    ~

    l
    11                                        2] 27_                         {es.



                                              lfl.       1s            1ne~ ~ol!\::.       ±a.!i a~     k     W1'1~~ -trrr-
                                                    tb       ct \..\ ,Jre"          v.k. {; xsi-      s-\-t; dJ z:~ i~i-\ 14 \.
                                                     Shuld            (Y/o\~·~      ~ w\rt            +J...e... e-l~c+ioh.
                                              42.            Zl              Yes,


                                                           BRYAN~ &                        S~~NGLEY,      ~NC.
                                           Harlingen (956) 428-0755                                   McAllen (956) 618-2366


            Electronically 1lgned by Jolin Fello- (301·2&o-U3·7781)                                               3ed7fd92-6838-oCic:c:-ahc.e7162a33ab28
                         Case 7:18-cv-00267 Document 38-1 Filed on 06/18/19 in TXSD Page 3 of 5



                                                                                                                                 67


                                                             CHANGES AND SIGNATURE
                                            WITNESS NAME: ROBIN ZAYAS
                                            DATE OF DEPOSITION: APRIL 23, 2019

                                            PAGE LINE              CHANGE                                  REASON

                                           43             10          Not ±bat :c              ~0

                                           £.!;,      1:;             .J.__   ~ Y~eM~C·
                                           4'i        ID                      v~s
                                           51             I                   -i-h\~                         r:os±



                                                                                                        leavir:J 5




                                                       r             yes.
                                                     12-              :1£\ Cuvrec±           'ceGI<e. +k eloc:hon
I                                                              5k       (.,0?.S     i rr\:res1J ·,(\ ±k (2?5~' ~(\
i
!
                                           ltk                 fG(    Conve~or'\5          w~\~             ,tfrde.- -+~+
I
f
                                                    ll,
                                                      ~ fk                     WI(\     6k..
                                                                                                    hec
                                                                                               c.JQ)B     ~e.±-   o-

1
l
                                                        BRYANT & STINGLEY, INC.



I
                                        Harlingen (956) 428-0755        McAllen (956) 618-2366



'       Electronically signed by John Fellows (301-250-933-7791)                                           3ed76d92-6839-48cc-a6ac~7162a33ab29


    \
                    Case 7:18-cv-00267 Document 38-1 Filed on 06/18/19 in TXSD Page 4 of 5
I
t

                                                                                                                                     68

1                                                        I, ROBIN ZAYAS, have read the foregoing
J
                                        transcript and hereby affix my signature that same is
                                        true and correct, except as noted above.

I
l
1                                       THE STATE OF TEXAS                                  ) (
i
l                                       COUNTY OF              H,' d'LIJ·O                  )(
i
l                                                                 Before me,
                                        on this day personally appeared ROBIN ZAYAS,                                  known to
                                        me (or proved to me under oath or through
                                                                                              (description of identity

                                        card or other document)                          to be the person whose name              lS

                                        subscribed to the foregoing instrument and acknowledged
                                        to me that they executed the same for the purposes and

                                        consideration therein expressed.
t

l
I

                                        this
                                                                  Given under my hand and seal of offi c e

                                                                    day of             N\o....d          '   2 019.
                                                                                              I
                                                           MARICELA ARIZMENDI
                                                           My Notary 10112092587
                                                          Expires September 10, 2020

                                                                                            The State of Texas




                                                    BRYANT & STINGLEY, INC.
                                    Harlingen (956) 428-0755        McAllen (956)                                         618-2366



    Electronically signed by John Fellows (301-250-933-7791)                                                  3ed76d92..0839-48cc-a6ac-e7162a33ab29
                     Case 7:18-cv-00267 Document 38-1 Filed on 06/18/19 in TXSD Page 5 of 5

                                                                                                                     69


                                                               UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF TEXAS
                                                                     MCALLEN DIVISION
                                    IRMA GARZA                              ) (
                                       Plaintiff                            ) (
                                                                            ) (
                                    vs.                                     ) (     CIVIL ACTION NO.
                                                                            ) (     7:18-cv-267
                                    THE CITY OF EDINBURG,                   ) (
                                    TEXAS, RICHARD MOLINA,                  ) (
                                    DAVID TORRES, JORGE                     )   (
                                    SALINAS AND GILBERT                     )   (
                                    ENRIQUEZ                                )   (
                                       Defendants                           )   (


                                                     REPORTER'S CERTIFICATION
                                               ORAL AND VIDEOTAPED DEPOSITION OF
                                                            ROBIN ZAYAS
                                                          APRIL 23, 2019
                                             I, JOHN W. FELLOWS, Certified Court Reporter,
                                    certify that the witness, ROBIN ZAYAS, was duly sworn
                                    by me, and that the transcript is a true and correct
                                    record of the testimony given by the witness on
                                    April 23, 2019; that the deposition was reported by me
                                    in stenograph and was subsequently transcribed under my
                                    supervision;
                                             Pursuant to Federal Rule 30(5) (e) (2), a review
                                    of the transcript was requested.
                                                  I FURTHER CERTIFY that I am not a relative,
                                    employee, attorney or counsel of any of the parties,
                                    nor a relative or employee of such attorney or ounsel,
                                    nor am I financially interested in the acA~qn.
                                      ~          WITNESS MY HAND on this the ~~
                                       \ \ \Cl\j           ' 2019.
                                                           \
                                                                   JOH      FELLOWS, Texas CSR 333
                                                                   Expiration Date: 04-30-21
                                                                   Bryant & Stingley, Inc., CRN No. 512
                                                                   1305 East Nolana, Suite D
                                                                   McAllen, Texas 78504
                                                                    (956) 618-2366




                                                BRYANT & STINGLEY, INC.
                                Harlingen (956) 428-0755        McAllen (956) 618-2366



Electronically signed by John Fellows (301-250-933-7791)                                       3ed76d92-6839-48cc-a6ac-e7162a33ab29
